BENTON, J.
Since the judge of compensation claims reserved jurisdiction to decide if an additional award for attendant care should be awarded for care needed during the same periods of time for which the award under review was made, we dismiss the appeal on the authority of Emro Marketing v. Schwier, 670 So.2d 1141 (Fla. 1st DCA 1996). See Betancourt v. Sears Roebuck & Co., 693 So.2d 680, 682 (Fla. 1st DCA 1997); Southern Wine & *1017Spirits, Inc. v. Hernandez, 442 So.2d 1061 (Fla. 1st DCA 1983); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1982).
BOOTH and PADOVANO, JJ., CONCUR.